Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 and 02/19/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.


Claim Status
	Claims 1-7 are pending.

Claim Rejections - 35 USC § 112

2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

3.	Claim 1 recites the limitation “current measurement circuit” The specification does not clearly point out current measurement circuit. It seems current measurement circuit and amplification circuit are same Fig. 1 Item 11.

 It is unclear how and where the current measurement circuit is located the Examiner will assume current measurement circuit and amplification circuit are Fig. 1 Item 11.
Claims 2-7 are also rejected as it depends on claim 1.


Drawings
4	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Current Measurement circuit is not shown but Fig. 1 Item 11 which is called  amplifier circuit 11”  For examining purposes  amplifier circuit and current measurement circuit will be considered the same”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1).



    PNG
    media_image1.png
    294
    1108
    media_image1.png
    Greyscale

Regarding independent claim 1, Sato teaches a current measurement device (Fig. 1-4 Item 1 discloses current sensor 1) comprising: 
a shunt resistor (Fig. 1-4 Item 1 or 3 discloses current sensor includes a bus bar 10 includes a shunt resistor SR);
a pair of first and second voltage signal lines connected to the shunt resistor (Fig. 1-4 Item 41 and 42 discloses the pair of voltage detection terminals 41 and 42 in the current direction in Paragraph [0099]); and
a current measurement circuit (Fig. 1-4 Item 20 discloses voltage detection IC 30 that is mounted on the circuit board 20 the ends of the pair of circuit patterns are connected to the free ends of the voltage detection terminals 41 and 42 penetrating the circuit board 20 in Paragraph [0099]) for measuring a current using a signal by the pair of first and second voltage signal lines,
wherein:
the pair of first and second voltage signal lines are connected to an circuit with which the current measurement circuit is provided to amplify a voltage signal (Fig. 1-4 Item 41 and 42  discloses the pair of voltage detection terminals 41 and 42 on the control circuit 20 in Paragraph [0099]);; and
a third signal line (Fig. 1-4 Item 43 discloses a ground terminal 43 for electrically connecting the bus bar 10 and the circuit board 20 in Paragraph [0099]); which is a signal line different from the pair of first and second voltage signal lines (Fig. 1-4 Item 41 and 42 different from ground line 43) and drawn from the shunt resistor (Fig. 1-4 Item SR) is connected to a common line of the current measurement circuit (Fig. 1-4 Item 20 discloses the circuit board 20 electrically coupled to voltage detection terminals 41 and 42 in Paragraph [0099]).
However Sato does not explicitly teach the pair of first and second voltage signal lines are connected to an amplifier circuit with which the current measurement circuit is provided to amplify a voltage signal;

    PNG
    media_image2.png
    540
    1164
    media_image2.png
    Greyscale

However, Yoshioka teaches the pair of first and second voltage signal lines are connected to an amplifier circuit with which the current measurement circuit is provided to amplify a voltage signal (Fig. 11 Item 26 discloses amplifier with signal line 23 a consisting of parallel wire or twisted wire, though power supply line 23 b in Paragraph [0047]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato to further utilize an amplifier with signal lines on a circuit as taught by Yoshioka in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

Regarding independent claim 2, Sato teaches the current measurement device according to claim 1, 
However Sato does not explicitly teach wherein the third signal line reduces an influence of a common-mode noise of the common line on the pair of first and second voltage signal lines.
However, Yoshioka teaches wherein the third signal line reduces an influence of a common-mode noise of the common line on the pair of first and second voltage signal lines. (Fig. 11 Item 21 discloses connector 21 so as to raise signal level and to improve S/N ratio. Also, common mode chalk coil 25 may be installed in connector 22i n Paragraph [0047]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato to further utilize an amplifier with signal lines on a circuit as taught by Yoshioka in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

Regarding independent claim 6, Sato teaches the current measurement device according to claim 1.
However Sato does not explicitly teach wherein the amplifier circuit has a resistance in a signal input portion for each of the pair of first and second voltage signal lines.
However, Yoshioka teaches wherein the amplifier circuit has a resistance in a signal input portion for each of the pair of first and second voltage signal lines (Fig. 11 Item 26 discloses amplifier with signal line 23 a & 23 B that show resistive element for each line in Paragraph [0047]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato to further utilize an amplifier with signal lines on a circuit as taught by Yoshioka in order to raise signal level and to improve S/N ratio in Paragraph [0047]).
6	Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1) in further view of Ohashi et al. (US 2010/0072898 A1).

Regarding independent claim 3, Sato teaches the current measurement device according to claim 1, 
However Sato in view of Yoshioka does not explicitly teach wherein the amplifier circuit has a negative power supply terminal connected to the common line.
However, Ohashi teaches wherein the amplifier circuit has a negative power supply terminal connected to the common line. (Fig. 11 Item 19 discloses amplifier is supplied with power supply +V.sub.DD and -V.sub.DD n Paragraph [0054]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize an amplifier with signal lines on a circuit as taught by Ohashi in order to raise signal level and to improve S/N ratio in Paragraph [0047]).
Regarding independent claim 4, Sato teaches the current measurement device according to claim 1, 
However Sato in view of Yoshioka does not explicitly teach wherein the amplifier circuit has a GND terminal connected to the common line.
However, Ohashi teaches wherein the amplifier circuit has a GND terminal connected to the common line. (Fig. 11 Item 19 discloses amplifier connected to another input terminal 20 b, earth potential (ground voltage) is connected. n Paragraph [0054-0055]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize an amplifier with signal lines on a circuit as taught by Ohashi in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

7	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1) in further view of Kondou et al. (US 2015/0245490 A1).

Regarding independent claim 5, Sato teaches the current measurement device according to claim 1.
However Sato in view of Yoshioka does not explicitly teach wherein the shunt resistor performs current detection in an inverter circuit provided with a switching element.
However, Kondou teaches wherein the shunt resistor performs current detection in an inverter circuit provided with a switching element.. (Fig.1 Item 12 discloses a shunt resistor (12) and switching element 5 with inverter 3 in Paragraph [0047].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize an amplifier with signal lines on a circuit as taught by Kondou in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

8	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1) in further view of KANG et al. (US 2017/0212150 A1).

Regarding independent claim 7, Sato teaches the current measurement device according to claim 1.
However Sato in view of Yoshioka does not explicitly teach wherein the shunt resistor has a resistance value of not more than 0.1 mΩ.
However, KANG teaches wherein the shunt resistor has a resistance value of not more than 0.1 mΩ (Fig.6 Item 100 discloses a shunt resistor which  may use low resistance less than 1 Ω so as to prevent voltage drop and power loss in Paragraph [0002 & 0060]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize a shunt resistor with variation of the resistance value as taught by KANG in order to prevent voltage drop and power loss in Paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868